UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4735


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD SPENCER FAULK, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cr-00049-RJC-DCK-1)


Submitted: July 20, 2018                                          Decided: August 21, 2018


Before WILKINSON, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA, Charlotte,
North Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Spencer Faulk, Jr., appeals his conviction and sentence after pleading

guilty to failing to surrender for service of his previously imposed sentence in violation of

18 U.S.C. § 3146(a)(2) (2012). On appeal, Faulk’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there are no meritorious

grounds for appeal but questioning whether the district court judge erred in not recusing

himself in this case, and whether the court erred in not imposing his prison sentence to

run concurrently with his previously imposed prison sentence. Faulk was notified of his

right to file a pro se supplemental brief but has not done so. We affirm.

       Faulk first raises the issue of whether the judge erred in not recusing himself sua

sponte, because a publicly available website indicates the judge was the United States

Attorney at the time of Faulk’s prior conviction in 2002. Faulk did not move for his

recusal in the district court but raises the issue for the first time on appeal.

       “Judicial recusals are governed by a framework of interlocking statutes. Under 28

U.S.C. § 455(a), all ‘judge[s] of the United States’ have a general duty to ‘disqualify

[themselves] in any proceeding in which [their] impartiality might reasonably be

questioned.’” Belue v. Leventhal, 640 F.3d 567, 572 (4th Cir. 2011) (quoting 28 U.S.C.

§ 455(a)). “In turn, the following subsection, 28 U.S.C. § 455(b), offers a list of other

situations requiring recusal . . . .” Id. One such situation is that “a judge ‘shall disqualify

himself in any proceeding . . . [w]here he has served in governmental employment and in

such capacity participated as counsel, adviser or material witness concerning the

proceeding or expressed an opinion concerning the merits of the particular case in

                                                2
controversy.’” United States v. Lindsey, 556 F.3d 238, 247 (4th Cir. 2009) (quoting 28

U.S.C. § 455(a), (b)(3)). “As for § 455(a), the ‘objective standard asks whether the

judge’s impartiality might be questioned by a reasonable, well-informed observer who

assesses all the facts and circumstances.’” United States v. Stone, 866 F.3d 219, 230 (4th

Cir. 2017) (citation omitted). Here, Faulk does not allege or provide evidence that the

district judge participated in the proceeding as a United States Attorney. “Without that

evidentiary basis in the record, the Court would engage in utter speculation” to conclude

that the judge should have recused himself, and we decline to do so. Id.

       Faulk next raises the issue of whether the district court erred in not imposing his

sentence to run partially concurrently with his previously imposed sentence as

recommended in the parties’ plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(B).

“As a general matter, in reviewing any sentence whether inside, just outside, or

significantly outside the Guidelines range, we review for an abuse of discretion.” United

States v. Bolton, 858 F.3d 905, 911 (4th Cir. 2017) (internal quotation marks and citations

omitted). “Pursuant to this standard, we review the district court’s legal conclusions de

novo and factual findings for clear error.” Id. (citation omitted). “A within-Guidelines

range sentence is presumptively reasonable.” United States v. White, 850 F.3d 667, 674

(4th Cir.) (citation omitted), cert. denied, 137 S. Ct. 2252 (2017).

       Here, the district court determined that Faulk’s Sentencing Guidelines range was 8

to 14 months in prison, and it sentenced him within the range to 12 months. The court

also imposed his prison sentence to run consecutively to his previously imposed prison

sentence. Although the parties had recommended that the sentence run concurrently,

                                              3
Faulk acknowledged during his Rule 11 hearing, and in the plea agreement, that the court

would not be bound by the parties’ sentencing recommendation. In fact, the court was

statutorily required to impose his prison sentence to run consecutively. See 18 U.S.C.

§ 3146(b)(2) (2012). Accordingly, we find no error or abuse of discretion by the district

court.

         In accordance with Anders, we have reviewed the record and have found no

meritorious issues for appeal. We therefore affirm the district court’s judgment. This

court requires that counsel inform his or her client, in writing, of his or her right to

petition the Supreme Court of the United States for further review. If the client requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4